131 U.S. 21 (1889)
UNITED STATES
v.
DREW.
No. 1061.
Supreme Court of United States.
Argued January 28, 29, 1889.
Decided May 13, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF LOUISIANA.
Mr. Solicitor General for plaintiff in error.
Mr. James L. Bradford for defendant in error.
MR. JUSTICE BRADLEY delivered the opinion of the court.
This is a suit in equity brought against the United States to establish the claim of the plaintiff to have land warrants or certificates of location for one thousand and fifteen acres of land made out and delivered to him by way of indemnity and satisfaction for a certain concession or grant of land made by the Spanish governor to one Francisco Adante, in 1788, the land itself having been surveyed as public land by the United States and disposed of to purchasers. The claim is made under the provisions of the act of June 2d, 1858, entitled "An act to provide for the location of certain confirmed private land claims of the State of Missouri, and for other purposes," 11 Stat. 294, the claim in question having been confirmed by act of Congress passed February 28, 1823, 3 Stat. 727. The suit is subject to the same objections which exist in relation to the suits of Carrie Jones and others, just disposed of, and the same decree must be made as in those cases.
The decree of the Circuit Court is reversed, and the cause remanded, with instructions to dismiss the original petition or bill.
MR. JUSTICE MILLER and MR. JUSTICE FIELD dissented, for the reasons stated in their dissent in United States v. Jones.